Case: 1:19-cv-03171 Document #: 1-9 Filed: 05/10/19 Page 1 of 4 PageID #:232




                                                                  Exhibit G
        Case: 1:19-cv-03171 Document #: 1-9 Filed: 05/10/19 Page 2 of 4 PageID #:233




                                                  WINTHROP ± WEINS TINE




        December 28, 2018                                                                                 David A. Davenport
                                                                                                          Direct Dial: (612) 604-6716
                                                                                                          Dircct Fax: (612) 604-6816
                                                                                                          ddavenpor t@?winthrop. car


                                                                                                          VIA E-MAIL ONLY
        Brian J. Brandstetter
        Assistant General Counsel
        Wentwood Capital Advisors, LP
        2560 River Park Drive, Ste. 320
        Ft. Worth, TX 76116
        bbrandstetter@wentwood.com

        Re:    Urban Macomb Limited Partnership (the Partnership")
               Urban 8 Macomb Corporation (the 'General Partner" or the ''GP")
               Jefferson House Apartments (the 'Project" or the 'Property")
               Nationwide Affordable Housing Fund 4, LLC, formerly known as Nationwide
               Affordable Housing Fund IV: A Provident Tax Credit Fund, LLC (the 'Fund")
               SCDC, LLC (the "Special Limited Partner" or the ''SLP")

        Dear Mr. Brandstetter:

       I write on behalf of Urban 8 Macomb Corporation in response to your letter dated December 17,
       2018. The Special Limited Partner's demand that the General Partner market and sell the Property
       is improper and is, therefore, rejected.

       As you are aware, on July 24, 2018, Andrew Delman sent an e-mail to Tami Holtz of Wentwood
       Capital Advisors, L.P. ("Wentwood"), as managing agent for the Special Limited Partner, in which
       he asked for a response to the General Partner's February 2018 exercise of its purchase option
       pursuant to Section 6.16 of the Urban Macomb Limited Partnership Agreement of Limited
       Partnership, dated August 15, 2013 ("LPA"). Ms. Holtz did not respond to Mr. Delman's e-mail
       at that time.

       On September 7, 2018, a copy of the Complaint in Urban 8 Fox Lake Corporation, et al. v.
       Nationwide Affordable Housing Fund 4, LLC, et al., Court File No. 1:18-cv-06109 (N.D. Ill.), was
       provided to you. Attached to that Complaint as Exhibit D was a copy of Mr. Delman's July 24 e-
       mail. Nearly a month later, on October 1, 2018, Ms. Holtz sent an e-mail to Mr. Delman asserting,
       for the first time, that neither the General Partner's exercise of its purchase option in February
       2018 nor Mr. Delman's e-mail on July 24, 2018 had been received. Neither assertion is credible.

       I understand that Ms. Holtz contends she did not receive the July 24, 2018 e-mail; however, there
       is a legal presumption that an e-mail was received and read. See Ball v. Kotter, 723 F.3d 813, 831
       (7th Cir. 2013). We do not believe Ms. Holtz will be able to overcome the presumption ofreceipt
       of the July 24 e-mail; however, even if Ms. Holtz could demonstrate that she did not receive the


CAPELLA TOWER I SUITE 3500   225South6th Street Minneapolis,MN55402   #/612.68¢.4488   F   612.804.4800   #/ with:ap.co     A Professional Association
Case: 1:19-cv-03171 Document #: 1-9 Filed: 05/10/19 Page 3 of 4 PageID #:234


Brian J. Brandstetter
December 28, 2018
Page 2


July 24 e-mail, there is no question that you, as counsel for the Special Limited Partner and
Wentwood, received a copy of the e-mail on September 7, 2018. As you state in your letter, the
Option Period did not expire until September 30, 2018. Yet, Ms. Holtz conveniently failed, until
October 1, 2018--one day after the expiration of the Option Period--to inform the General Partner
that the Special Limited Partner was taking the unsupportable and factually inaccurate position
that it had not received the General Partner's exercise of its purchase option; and you, too, have
remained conspicuously silent. It is also clear that Wentwood and the Special Limited Partner,
through contrived supposition, intentionally, tortiously, and fraudulently concealed material
information from the General Partner in order to try to prevent the General Partner from realizing
its contractual rights under the LP A, and is further breaching its duty of good faith and fair dealing
to the General Partner. See W.W., Vincent & Co. v. First Colony Life Ins. Co., 814 N.E.2d 960,
969 (Ill. Ct. App. 2004) ("The concealment of a material fact during a business transaction is
actionable if done with the intention to deceive under circumstances creating an opportunity and
duty to speak." (internal quotation marks and citation omitted)); In re Edgewater Med. Ctr., 373
B.R. 845, 857 (Bankr. N.D. Ill. 2007) (finding that optionor breached duty of good faith and fair
dealing by concealing information and taking actions to prevent optionee from exercising purchase
option). To be clear, if Wentwood andthe Special Limited Partner truly believed that the prior
exercise of the option was somehow deficient or had somehow not been effected when previously
provided, then it was incumbent upon them for a variety of reasons to speak up rather than "lay in
the weeds" with these contrived positions.

 Consistent with Mr. Delman's typical practice, Mr. Delman believes he delivered the notice of
 exercise of the General Partner's purchase option via certified or registered U.S. Mail, but has thus
 far been unable to locate the confirmation. However, whether such notice was delivered, or the
 means of delivery, are irrelevant at this point because (1) Wentwood and the Special Limited
 Partner were aware as of July 24, 2018, and (2) certainly aware no later than September 7, 2018,
 that the General Partner believed it had exercised its purchase option and provided the appraisal in
 February 2018. In addition, both prior to and following the General Partner's exercise of its
purchase option, Mr. Delman engaged in communications with Ms. Holtz relating to the valuation
of the Property and the expected purchase of the Investor Limited Partners' interests by the General
 Partner. If, as you now claim, the Special Limited Partner had not received the submission from
the General Partner, Wentwood and/or the Special Limited Partner had an obligation to inform the
General Partner, and had an opportunity to do so on numerous occasions, so that the General
Partner could cure any alleged deficiency in the notice. By failing to inform the General Partner
that the Special Limited Partner had allegedly not received the submission until after the Option
Period had expired, when the Special Limited Partner knew that the General Partner believed it
had exercised its purchase option and was relying on such exercise, the Special Limited Partner
fraudulently concealed such information and violated its duty of good faith and fair dealing, and
the Special Limited Partner will be liable to the General Partner for specific performance of the
purchase option, and for any and all damages caused as a result (including attorney's fees for
having to pursue such performance). Should the Special Limited Partner continue to assert that
the General Partner failed to exercise its purchase option and demand that the General Partner
market and sell the Property, the General Partner will not hesitate to take legal action to enforce
its rights.
Case: 1:19-cv-03171 Document #: 1-9 Filed: 05/10/19 Page 4 of 4 PageID #:235


Brian J. Brandstetter
December 28, 2018
Page 3


Rather than engage in additional litigation, the General Partner hereby demands that the Special
Limited Partner confirm that the General Partner timely exercised its purchase option under the
LPA. Upon receiving this confirmation, the General Partner will promptly provide another copy
of the appraisal so that the parties can complete the General Partner's purchase of the Special
Limited Partner's and the Fund's Partnership assets pursuant to Section 6.16 of the LPA.

This letter is without prejudice to and does not waive any rights or remedies of the General Partner,
all of which are expressly preserved.

I look forward to hearing from you.

Very truly yours,

WINTHROP & WEINSTINE, P.A.




David A. Davenport
16593574vI
